Citation Nr: 1704556	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty for an unverifiable period from May 1958 to April 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In his September 2014 substantive appeal (on VA Form 9), the Veteran requested a Travel Board hearing.  In a statement received in October 2015, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.   

The Veteran contends he has bilateral hearing loss and tinnitus due to noise trauma in service.  In an August 2012 statement, he related that during training a grenade dropped close to him and exploded; he was not wearing hearing protection, and following the incident his ears were ringing and he was unable to hear.  He also asserted that he was exposed to excessive levels of noise on the firing range, where he did not use hearing protection while firing an M-1 rifle.  

The Veteran's complete service treatment records (STRs) are unavailable (certified to have been destroyed by a fire at the National Personnel Records Center (NPRC)).  The Veteran's service personnel records are not in his claims file, and there is no indication that VA sought to obtain them.  As they may contain pertinent information, and are of record, they must be sought.  Regarding other potentially relevant records not in the file, in his July 2014 Notice of Disagreement (NOD), the Veteran refers to letters from two doctors in support of his claim, and states that VA already has these (presumably private) letters.  The record contains one letter from Dr. Barton of Desert Ear, Nose & Throat, but evaluation records from that facility suggest that another of its doctors, Dr. VanderWerf, was consulted following an earlier audiological evaluation in June 2012.  Regardless, there is no letter or report from a second doctor in the record (and no mention of one in the September 2014 statement of the case (SOC)).  Because any outstanding records of the Veteran's earliest documented evaluations and treatment for hearing loss may contain pertinent information, if available, they must be secured for the record. 

Furthermore, the nature and extent of the Veteran's exposure to noise postservice, if any, is unclear.  A private provider stated only that the Veteran had no significant noise exposure since leaving the military, and a VA examiner vaguely mentioned occupational activities after service.  Neither elicited from the Veteran (or if elicited, did not report in any detail), the Veteran's postservice occupational and recreational activity history, as it relates to possible exposure to noise that might have contributed to his hearing loss.  Such history is an essential element of the disability picture that should be available for consideration in this matter.  

The Veteran's assistance (providing identifying information and authorizations for VA to secure private records) will be needed for the RO to pursue development for records.  He is advised that a governing regulation (38 C.F.R. § 3.158 (a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request, the claim will be considered abandoned.

Private and VA medical evidence confirms the Veteran has bilateral hearing loss (as defined in 38 C.F.R. § 3.385) and tinnitus; he has diagnoses of tinnitus and bilateral sensorineural hearing loss.  On January 2013 VA examination to determine the etiology of these claimed disabilities, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, and that the Veteran's hearing loss is "less likely to be from military noise and more likely due to other sources."

Thereafter, the Veteran submitted an October 2013 letter from his private physician (Dr. Barton), who opined that the Veteran's hearing loss and tinnitus are "consistent with" his reported noise exposure on rifle and grenade ranges in-service.  

The private and VA medical opinions in the record regarding the etiology of the Veteran's bilateral hearing loss and tinnitus are inadequate for rating purposes.  The October 2013 private opinion suggests that exposure to noise in service may be an etiological factor of the Veteran's hearing loss and tinnitus, but does not actually attribute those disabilities to noise trauma in service.  The opinion expresses a possibility of an etiological relationship rather than a probability of such.  Moreover, Dr. Barton did not discuss (or exclude) other possible etiological factors for the hearing loss such as aging, or postservice exposure to occupational or recreational activity noise.  

The January 2013 VA opinion against the Veteran's claim is inadequate because it lacks adequate rationale.  The provider cites to other sources as etiological factors for the Veteran's hearing loss and tinnitus, but does not identify such sources.  He states the Veteran was employed in "high tech industry" his entire working career but does not identify the Veteran's occupation(s).  Furthermore, in his report, the provider indicates that it is difficult to attribute the Veteran's hearing impairment "solely" to trauma suffered during service and not consider other factor such as aging and noise exposure from postservice occupational activities.  This statement, suggests that exposure to noise in service may have been a contributing factor to the Veteran's development of hearing loss and tinnitus.  Moreover, the  rationale does not adequately address the Veteran's lay statement that he went into the Army with perfect hearing and came out of the service with hearing problems that worsened over time.  (See the Veteran's July 2013 NOD.)  

Accordingly, an examination to secure an adequate medical opinion in this matter is necessary.  It is noted that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran to provide:

(a).  detailed information (a chronological listing of employers and duties) regarding his postservice occupational history, to include whether or not the job entailed exposure to noise, and his postservice recreational activities and hobbies, indicating (with respect to each) whether it involved exposure to noise; 

(b).  authorization for VA to obtain all records of evaluation and treatment from Desert Ear, Nose & Throat Medical Group (i.e., any not already in the claims file) including any records of evaluation or treatment by, or letters from, Dr. VanderWerf following the June 2012 audiological evaluation.  

2.  The AOJ should secure for the record the private treatment records discussed in #1, above.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If the private provider does not respond to the AOJ's request for records the Veteran has authorized VA to secure, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

If the Veteran does not respond to the request for identifying information and authorization sought in #1, or declines to provide the necessary authorization, the claims should be further processed under 38 C.F.R. § 3.158(a).  

3.  The AOJ should arrange for exhaustive development to secure for the claims file the Veteran's complete service personnel records.  The search should encompass all storage facilities where such records may have been retired.  If the records cannot be located because they are irretrievably lost or have been destroyed (or did not exist), the AOJ should so certify, describe the extent of the development for the record, and so notify the Veteran, who should be asked to provide copies of all service personnel records he may have in his possession.

4.  The AOJ should then arrange for the Veteran's claims file to be forwarded to the January 2013 VA examiner (or another appropriate audiologist or otologist if that provider is unavailable) for review and an addendum opinion regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The consulting provider should opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current bilateral sensorineural hearing loss and tinnitus are related to his service, to include as due to his reported exposure to noise therein.  

The audiologist or otologist must explain the rationale for all opinions, citing to supporting factual data and/or medical literature as deemed appropriate, specifically including discussion of the Veteran's lay statements to the effect that he entered service with "perfect hearing" and came out with "hearing problems that worsened over time".

5.  Thereafter, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

